Filed 11/19/13 P. v. Nation CA2/2
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                  DIVISION TWO


THE PEOPLE,                                                          B247797

         Plaintiff and Respondent,                                   (Los Angeles County
                                                                     Super. Ct. No. KA100164)
         v.

DEAN WAYNE NATION,

         Defendant and Appellant.



THE COURT:*

         Dean Wayne Nation (Nation) appeals from the judgment entered on his plea of no
contest to attempted first degree burglary, person present, in violation of Penal Code
sections 664/459.1 His appointed counsel filed a brief pursuant to People v. Wende
(1979) 25 Cal.3d 436, 441 (Wende), raising no issues. On August 13, 2013, we notified
Nation of his counsel’s brief and gave him leave to file, within 30 days, his own brief or
letter stating any grounds or argument he wants us to consider. That time has elapsed and
Nation failed to submit a letter or brief. Upon review of the entire record, we conclude
that there are no arguable issues. We affirm the judgment.


*        BOREN, P. J., ASHMANN-GERST, J., CHAVEZ, J.
1        All further statutory references are to the Penal Code unless otherwise indicated.
       Nation was arrested after attempting to break into the home of Jerry Nevarez and
was charged with attempted first degree burglary, person present. It was alleged that
Nation had been convicted of serious or violent felonies within the meaning of section
667, subdivision (a)(1), serious felonies pursuant to sections 667, subdivisions (b)–(i) and
1170.12, subdivisions (a)–(d)), and felonies pursuant to section 1203, subdivision (e)(4).
He entered a plea of no contest and admitted one prior strike allegation as true.
       The trial court sentenced Nation to one year based on the low term for the
attempted burglary conviction. That year was doubled pursuant to the Three Strikes law,
which made the total sentence two years. Nation received actual credit of 81 days and
good time/work time credit of 81 days, for a total of 162 days custody credit. He
appealed.
       We have examined the entire record and are satisfied that Nation’s appellate
counsel has fully complied with her responsibilities and that no arguable issue exists. We
conclude that Nation has, by virtue of counsel’s compliance with the Wende procedure
and our review of the record, received adequate and effective appellate review of the
judgment entered against him in this case. (Smith v. Robbins (2000) 528 U.S. 259, 278;
People v. Kelly (2006) 40 Cal.4th 106, 123–124.)
       The judgment is affirmed.
       NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS.




                                             2